Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                        DETAILED ACTION

1. This action is response to application filed on 11/18/2021. Claims 1-39 are pending.

                              Allowable Subject Matter
2. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 3 is “wherein validating the prediction of whether the device is an illegitimate device based on the result of applying the determined features to the classification model comprises: receiving internet protocol detail records (IPDRs) from a network device deployed in the service provider network; using the received IPDRs to identify duplicate media access control (MAC) addresses on the service provider network; and determining whether any of the identified duplicate MAC addresses are persistent duplicates;  37Attorney Docket No.: CHTR 2019-125 (2816-191US) determining whether a MAC address of the device matches the MAC address of at least one of the persistent duplicates; and validating that the device is an illegitimate device in response to determining that the MAC address of the device matches the MAC 
3. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 4 is “wherein validating the prediction of whether the device is an illegitimate device based on the result of applying the determined features to the classification model comprises: determining whether the device corresponds to at least one active billed customer account; validating that the device is an illegitimate device in response to determining that the device does not correspond to the at least one active billed customer account.” Similar remarks apply to the instant claims 17 and 30.
4. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 7 is “decoding the one or more DHCP fields in the DHCP log to generate the one or more decoded values comprise decoding at least one or more of a vendor encapsulated options field within a vendor-opts data field in the DHCP log to generate the one or more decoded values; and separating the one or more decoded values into the one or more individual features comprise separating the one or more decoded values into at least one or more of a device type, an embedded-components-list, a device-serial-number, a hardware-version-number, a software-version-number, a boot-rom-version, an 
5. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 10 is “the classification model includes a plurality of decision nodes that each include a weight value and a test condition; and wherein applying the determined features to the classification model comprises: generating a plurality of numeric values that each provide an answer to a condition tested by one of plurality of decision nodes; and computing a weighted average of the plurality of numeric values; and wherein predicting whether the device is an illegitimate device based on the result of applying the determined features to the classification model comprises: determining whether the computed weighted average exceeds a threshold value; and classifying the device as an illegitimate device in response to determining that the weighted average exceeds the threshold value.” Similar remarks apply to the instant claims 23 and 36.
6. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 12 is “predicting whether another device is an illegitimate device based on the result of applying the determined features to the retrained classification model.” Similar remarks apply to the instant claims 25 and 38.


                           Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. Claims 1, 5, 9, 14, 18, 22, 27, and 31 are rejected under 35 U.S.C. 103 as being un-patentable over Masurekar et al. (U.S. 20150281274) in view of Gupta et al. (U.S. 20150373027)
Regarding claim 1:

collecting dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP server sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP server and an offered IP address for the VNIC of the VM ((DHCP) information). The offered message is sent to the spoofguard agent: Masurekar [0066]); determining features based on the collected DHCP information (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers (observed conditions): Masurekar [0066]).
However, Masurekar does not explicitly teach applying the determined features to a classification model.
In similar art, Gupta teaches a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client  
wherein the features are units of information that represent at least one of an observed condition, activity or behavior associated with the service provider network: (the ranges of MAC addresses (observed condition)): Gupta, [0045]); 
predicting whether the device is an illegitimate device based on a result of applying the determined features to the classification model (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network: Gupta, [0044]-[0046]); and 
performing a responsive action in response to predicting that the device is an illegitimate device: (the DHCP server has a small pool of IP addresses and static routes that are allocated for such client devices. The small pool of IP addresses and static routes direct the unauthorized client devices to a webpage stating that access to the network is denied: Gupta [0048]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient 
Regarding claim 5:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach performing the responsive action in response to predicting that the device is an illegitimate device comprises at least one or more of: performing the responsive action prior to a DHCP server granting a DHCP lease to the device; performing the responsive action prior to the device registering the DHCP lease with a cable modem termination system (CMTS); or performing the responsive action prior to the device establishing the IP connection to the service provider network: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network: Gupta [0045]; figure 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient 
Regarding claim 9:
In addition to the rejection claim 1, Masurekar-Gupta further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network (see, Gupta [0045]; figure 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient network management system, such as, limiting the illegitimate devices access a network (see Gupta, [0011]).
Regarding claim 14:
A computing system, comprising a processor configured with processor-executable instructions (instructions are executed by one or more processing 
collect dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP server sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP server and an offered IP address for the VNIC of the VM ((DHCP) information). The offered message is sent to the spoofguard agent: Masurekar [0066]); determine features based on the collected DHCP information (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers (observed conditions): Masurekar [0066]).
However, Masurekar does not explicitly teach apply the determined features to a classification model.
In similar art, Gupta teaches a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client  
wherein the features are units of information that represent at least one of an observed condition, activity or behavior associated with the service provider network: (the ranges of MAC addresses (observed condition)): Gupta, [0045]); 
predict whether the device is an illegitimate device based on a result of applying the determined features to the classification model (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network: Gupta, [0044]-[0046]); and 
perform a responsive action in response to predicting that the device is an illegitimate device: (the DHCP server has a small pool of IP addresses and static routes that are allocated for such client devices. The small pool of IP addresses and static routes direct the unauthorized client devices to a webpage stating that access to the network is denied: Gupta [0048]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient 
Regarding claim 18:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 14, but does not explicitly teach performing the responsive action in response to predicting that the device is an illegitimate device comprises at least one or more of: performing the responsive action prior to a DHCP server granting a DHCP lease to the device; performing the responsive action prior to the device registering the DHCP lease with a cable modem termination system (CMTS); or performing the responsive action prior to the device establishing the IP connection to the service provider network: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network: Gupta [0045]; figure 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient 
Regarding claim 22:
In addition to the rejection claim 14, Masurekar-Gupta further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network (see, Gupta [0045]; figure 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient network management system, such as, limiting the illegitimate devices access a network (see Gupta, [0011]).
Regarding claim 27:
A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a computing system to perform operations for identifying and 
collecting dynamic host configuration protocol (DHCP) information related to a device that establishes or requests to establish an internet protocol (IP) connection to the service provider network: (DHCP server receives a request from VM, then the DHCP server sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP server and an offered IP address for the VNIC of the VM ((DHCP) information). The offered message is sent to the spoofguard agent: Masurekar [0066]); determining features based on the collected DHCP information (the spoofguard agent determines whether the offered message is from a legitimate DHCP server, for example, whether the IP address and/or the MAC address of the DHCP server is one of a list of known IP addresses and /or MAC addresses of legitimate DHCP servers (observed conditions): Masurekar [0066]).
However, Masurekar does not explicitly teach applying the determined features to a classification model.
In similar art, Gupta teaches a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client  
wherein the features are units of information that represent at least one of an observed condition, activity or behavior associated with the service provider network: (the ranges of MAC addresses (observed condition)): Gupta, [0045]); 
predicting whether the device is an illegitimate device based on a result of applying the determined features to the classification model (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network: Gupta, [0044]-[0046]); and 
performing a responsive action in response to predicting that the device is an illegitimate device: (the DHCP server has a small pool of IP addresses and static routes that are allocated for such client devices. The small pool of IP addresses and static routes direct the unauthorized client devices to a webpage stating that access to the network is denied: Gupta [0048]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient 
Regarding claim 35:
In addition to the rejection claim 27, Masurekar-Gupta further teaches selecting the responsive action based on the result of applying the determined features to the classification model: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device to access the network. Alternatively, if the MAC address of a client device falls within the range of non-approved MAC addresses, the DHCP server identifies the class of the client device as not approved or unauthorized. Consequently, the server denies the device access to the network (see, Gupta [0045]; figure 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient network management system, such as, limiting the illegitimate devices access a network (see Gupta, [0011]).
Regarding claim 31:
Masurekar-Sharma discloses the invention substantially as disclosed in claim 27, but does not explicitly teach performing the responsive action in 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Masurekar’s system in order to provide an efficient network management system, such as, limiting the illegitimate devices access a network (see Gupta, [0011]).
Claims 2, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Gupta in view of Reynolds et al. (U.S. 20210099552)
Regarding claim 2:

However, Masurekar-Gupta discloses not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar- Gupta’s system.
Regarding claim 15:
In addition to the rejection to claim 14, Masurekar-Gupta teaches the prediction of whether the device is an illegitimate device based on the result of applying the determined features to the classification model: (a DHCP Sever 
However, Masurekar-Gupta discloses not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar- Gupta’s system.
Regarding claim 28:
In addition to the rejection to claim 27, Masurekar-Gupta teaches the prediction of whether the device is an illegitimate device based on the result of applying the determined features to the classification model: (a DHCP Sever determines the class of the client device. For example, if the MAC address of a client device falls within the range of approved MAC addresses, the DHCP server identifies the class of the client device as approved and allows the device 
However, Masurekar-Gupta discloses not explicitly teach validating the prediction.
In similar art, Reynolds teaches validating the prediction (see, Reynolds [0063]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Reynolds’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Reynolds’s ideas into Masurekar- Gupta’s system.
Claims 6, 19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Gupta in view of Gandhewar et al. (U.S. 10,050,937) and further in view of Xu et al. (U.S. 20170264626)
Regarding claim 6:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gandhewar teaches Packet forwarding engines (PFEs) configured to parse and decode DHCP packets to identify ACI/ARI fields, (Gandhewar see column 16, lines 22-25).

However, Masurekar-Gupta-Gandhewar does not teach separating the one or more decoded values into one or more individual features.
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Gupta-Gandhewar’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Gupta-Gandhewar’s system.
Regarding claim 19:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 14, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gandhewar teaches Packet forwarding engines (PFEs) configured to parse and decode DHCP packets to identify ACI/ARI fields, (Gandhewar see column 16, lines 22-25).

However, Masurekar-Gupta-Gandhewar does not teach separating the one or more decoded values into one or more individual features.
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Gupta-Gandhewar’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Gupta-Gandhewar’s system.
Regarding claim 32:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 27, but does not explicitly teach decoding one or more DHCP fields in a DHCP log to generate one or more decoded values. 
In similar art, Gandhewar teaches Packet forwarding engines (PFEs) configured to parse and decode DHCP packets to identify ACI/ARI fields, (Gandhewar see column 16, lines 22-25).

However, Masurekar-Gupta-Gandhewar does not teach separating the one or more decoded values into one or more individual features.
In similar art, Xu teaches a base64 decoder is executed to decode all values to generate a sequence of key-value pairs separated by a predefined delimiter with all values decoded, see (Xu [0096]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xu’s ideas into Masurekar-Gupta-Gandhewar’s system in order to save resources and development time by implying Xu’s ideas into Masurekar-Gupta-Gandhewar’s system.
Claims 8, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Gupta in view of Danforth et al. (U.S. 20080109864)
Regarding claim 8:
In addition to the rejection to claim 1, Masurekar-Gupta teaches collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network  [0066]).
However, Masurekar-Gupta does not teach the DHCP information related to a cable modem.
In similar art, Danforth teaches detecting an access of a cable system by an unauthorized cable modem (Danforth claim 1);
performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (a centralized storage of historical cable modem  MAC address/giaddr pair data is used to identify cable modems (CM's) that report duplicate MAC addresses. If duplication is detected, an appropriate remedial response is taken: Danforth abstract; [0024]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Danforth’s ideas into Masurekar-Gupta’s system in order to save 
Regarding claim 21:
In addition to the rejection to claim 14, Masurekar-Gupta teaches collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network comprises collecting the DHCP information that establishes or requests to establish the IP connection to the service provider network: (DHCP server receives a request from VM, then the DHCP server sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP server and an offered IP address for the VNIC of the VM ((DHCP) information). The offered message is sent to the spoofguard agent: Masurekar [0066]).
However, Masurekar-Gupta does not teach the DHCP information related to a cable modem.
In similar art, Danforth teaches detecting an access of a cable system by an unauthorized cable modem (Danforth claim 1);
performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (a centralized storage of historical cable 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Danforth’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Danforth’s ideas into Masurekar-Gupta’s system.
Regarding claim 34:
In addition to the rejection to claim 27, Masurekar-Gupta teaches collecting the DHCP information related to the device that establishes or requests to establish the IP connection to the service provider network comprises collecting the DHCP information that establishes or requests to establish the IP connection to the service provider network: (DHCP server receives a request from VM, then the DHCP server sends a DHCP offer message packet to the VM responding to receiving the request. The offered message includes an IP address of the DHCP server and an offered IP address for the VNIC of the VM ((DHCP) information). The offered message is sent to the spoofguard agent: Masurekar [0066]).
However, Masurekar-Gupta does not teach the DHCP information related to a cable modem.

performing the responsive action in response to predicting that the device is an illegitimate device comprises blacklisting the cable modem on a cable modem termination system (CMTS) in response to predicting that the cable modem is an illegitimate device: (a centralized storage of historical cable modem  MAC address/giaddr pair data is used to identify cable modems (CM's) that report duplicate MAC addresses. If duplication is detected, an appropriate remedial response is taken: Danforth abstract; [0024]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Danforth’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Danforth’s ideas into Masurekar-Gupta’s system.
Claims 11, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar-Gupta in view of Mermoud et al. (U.S. 20200151622)
	Regarding claim 11:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP information. previous aggregated internet protocol detail records (IPDRs) and 
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mermoud’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Mermoud’s ideas into Masurekar- Gupta’s system.
Regarding claim 24:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 14, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP information. previous aggregated internet protocol detail records (IPDRs) and subscriber account management interface specification (SAMIS); or previous aggregated measures collected from deep packet inspection (DPI).  
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).

Regarding claim 37:
Masurekar-Gupta discloses the invention substantially as disclosed in claim 27, but does not explicitly teach retraining the classification model based on at least one or more of: previous responsive actions; previous DHCP information. previous aggregated internet protocol detail records (IPDRs) and subscriber account management interface specification (SAMIS); or previous aggregated measures collected from deep packet inspection (DPI).  
In similar art, Mermoud teaches classification optimizer 508 may retrain device type classifier based on the predicted impacts of misclassifying, (see, Mermoud [0073]; [0077]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mermoud’s ideas into Masurekar-Gupta’s system in order to save resources and development time by implying Mermoud’s ideas into Masurekar- Gupta’s system.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                 Conclusions
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452